Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered November 9, 1992, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
While defendant claims that his sentence of 1% to 5 years’ imprisonment for sexually abusing a child he had befriended is harsh and excessive, this assertion is rejected. County Court was not bound to adopt the sentence recommendation of the Probation Department. In any event, defendant did not receive the harshest possible sentence. Finally, there was nothing improper about the court’s consideration of a statement from the victim’s mother at sentencing.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.